FULMER, Judge.
Orlando Adams appeals his convictions and sentences for conspiracy to traffic in heroin and trafficking in heroin. We affirm the convictions without comment, but we reverse the mandatory minimum sentence for trafficking.
Adams was sentenced as a habitual offender to concurrent terms of thirty years’ imprisonment; he received a fifteen-year mandatory minimum sentence for trafficking in heroin under section 893.135(1)(e)(1)(b), Florida Statutes (2001), for an offense committed in October 2001. The mandatory minimum sentencing provision was added by chapter 99-188, Laws of Florida, which this court declared unconstitutional as a violation of the single subject requirement. See Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002) (table decision). This court has also held that the subsequent reenactments of these provisions cannot be retroactively applied without violating the Ex Post Facto Clauses in the United States and Florida Constitutions. Green v. State, 839 So.2d 748 (Fla. 2d DCA), review granted, Franklin v. State, 854 So.2d 659 (Fla.2003). Because the offense date falls within the Taylor window, see Green, 839 So.2d at 750 n. 1, we reverse the mandatory minimum sentence. We also certify that Taylor and Green conflict with State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA), review granted, 854 So.2d 659 (Fla.2003).
Convictions affirmed; mandatory minimum sentence stricken; conflicts certified.
CANADY and VILLANTI, JJ., Concur.